Citation Nr: 0505751	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left below the knee amputation, based on 
hospitalization and treatment at a VA facility beginning in 
June 2001.

2.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 The veteran and his mother



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to February 1977.

This matter came before the Board of Veterans' appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans (VA) Columbia, South Carolina regional Office.  A 
June 2002 rating decision denied the veteran entitlement to 
compensation for residuals of a left below the knee 
amputation under the provisions of 38 U.S.C.A. § 1151.  A 
February 2003 rating decision denied the veteran an increased 
evaluation for his service-connected back disorder.

In December 2004, the veteran and his mother appeared at the 
RO and offered testimony in support of the claim in a video-
conference hearing with the undersigned Veterans Law Judge, 
sitting in Washington DC.  A transcript of the hearing 
testimony has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffered a left below the knee 
amputation as a result of VA's failure to provide appropriate 
medical care during a period of VA hospitalization beginning 
in June 2001.  Specifically the veteran maintains that VA 
physicians should have been aware that an April 2001 elective 
femorofemoral bypass graft was not performing as expected and 
consequently should have removed it rather than attempt a 
repair of the graft, which he asserts was performed in a 
negligent manner, in June 2001.

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service-connected. For purposes of this section, a 
disability is qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran. The proximate cause of the disability is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was the result of an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002).

A preliminary review of the veteran's claims file reveals 
that the complete medical records related to the 
hospitalization and treatment rendered to the veteran by VA 
during the period in question have not been obtained and 
associated with his claims file.  Further the veteran has 
indicated that prior to his left below the knee amputation, 
in August 2001 he was referred by VA physicians to the 
Palmetto Richland Memorial Hospital in July 2001 for an 
arteriogram, which showed an occlusion of the distal left, 
femoral artery and the proximal left superficial artery and 
profunda.  An attempt should be made to obtain and also 
associate this record with the claims file.

Additionally, with respect to the veteran's claim for an 
increased evaluation for his service-connected low back 
disorder, the Board observes that when examined by VA in 
January 2003, the veteran's examiner reported that the 
veteran had only recently received prosthesis for his left 
lower extremity.  He indicated that given the time frame 
involved between the receipt of the prosthesis and the 
current examination, he was unable to accurately assess the 
severity of the veteran's low back symptomatology.  As such, 
the Board is of the opinion that further examination is 
warranted.

In light of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request the Dorn VA 
Medical Center in Colombia, South 
Carolina furnish originals, or copies 
certified by the appropriate hospital 
administrator, of the complete records of 
the veteran's hospitalization and 
treatment covering the period from April 
2001 to through December 31 2001, 
including progress, doctors', and nurses' 
notes for all periods of hospitalization 
to include April 2001, June 9, 2001 to 
August 31, 2001, and July to September 
2001.  All such available records should 
be associated with the veteran's claims 
folder.  If any records are not 
available, a notation to that effect 
should be made in the veteran's claims 
folder. 

2.  The RO should request copies of the 
medical records from the VA medical 
Center in Atlanta, covering the period 
from 2003 to the present.

3.  The RO should obtain and associate 
with the veteran's claims file the July 
2001 treatment records from the Palmetto 
Richland Memorial Hospital where the 
veteran underwent an arteriogram.

4.  Thereafter, the claims folder should 
be forwarded to a VA vascular specialist.  
Request the physician to review the 
claims folder, to include the evidence 
obtained as a result of the actions 
above, and any other additional evidence 
and to render an opinion as to whether it 
is as likely as not that any treatment 
rendered to the veteran from April 2001 
through September 2001 or lack of said 
treatment to include diagnostic studies, 
resulted in additional disability caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance on the part of VA or an 
event not reasonably foreseeable.  If 
yes, whether it is as likely as not that 
the additional disability resulted in the 
veteran's left below the knee amputation 
in August 2001.  A complete rational for 
any opinion expressed should be included 
in the addendum.    

4.  The RO should then schedule the 
veteran for VA orthopedic examination to 
determine the severity of the low back 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination should include range of 
motion studies.  The examiner is 
requested to indicate the normal ranges 
of motion of the lower back/thoracolumbar 
spine.  The examiner should indicate 
whether the veteran has a listing of 
whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion.  The examiner 
should identify and assess any objective 
evidence of pain.  The examiner should 
indicate whether the veteran has 
ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should indicate 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups and, if so, the 
frequency of any flare-ups.  The examiner 
should comment on the frequency and 
duration of any associated incapacitating 
episodes resulting from the disorders of 
the spine during the past 12 months.  
 
4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include, as appropriate, 
consideration of 38 C.F.R.§ 3.358.  If 
any of the benefits sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The case should then be returned to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



